Case 2:18-cv-00647-RBS-DEM Document 2 Filed 12/04/18 Page 1 of 2 PageID# 119


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

JAMES K. JOLLEY                              )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )              Civil Action No.:
                                             )
U.S. BANK, N.A. AS TRUSTEE FOR               )
THE RMAC TRUST, SERIES 2016-CTT              )
                                             )
and                                          )
                                             )
SAMUEL I. WHITE, P.C., TRUSTEE               )
A/K/A SAMUEL WHITE, TRUSTEE                  )
                                             )
        Defendants.                          )

     DEFENDANT U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
     CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES 2016-
                 CTT’S FINANCIAL DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1 and Local Civ. R. 7.1, and to enable Judges and

Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for

Defendant U.S. Bank National Association, not in its individual capacity but solely as trustee for

the RMAC Trust, Series 2016-CTT (“U.S. Bank”) certifies to the best of my knowledge and

belief, as follows:

        U.S. Bank is a national banking association with its principal office in Ohio. U.S. Bank

is a wholly owned subsidiary of U.S. Bancorp. U.S. Bancorp is a publicly traded bank holding

company.




                                                 1
Case 2:18-cv-00647-RBS-DEM Document 2 Filed 12/04/18 Page 2 of 2 PageID# 120


                                    Respectfully submitted,



                                    /s/ Sarah C. Dickson ____________
                                    Sarah C. Dickson, VSB No. 90675
                                    BWW Law Group, LLC
                                    8100 Three Chopt Rd., Ste. 240
                                    Richmond, VA 23229
                                    Tel: (804) 521-6137
                                    Fax: (804) 282-0541
                                    Sarah.Dickson@bww-law.com
                                    Counsel for Defendant U.S. Bank National Association,
                                    not in its individual capacity but solely as trustee for the
                                    RMAC Trust, Series 2016-CTT

                               CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, I served a true and correct copy
of the foregoing Financial Disclosure Statement by First Class United States Mail, postage
prepaid, upon the following parties:

Richard A. Lash
Doug Callabresi
Buonassissi, Henning & Lash, P.C.
1861 Wiehle Avenue, Suite 300
Reston, VA 20190
Counsel for Plaintiff

Elizabeth Coltrane
Samuel I. White, P.C.
5040 Corporate Woods Drive, Suite 120
Virginia Beach, VA 23462
Counsel for Defendant
Samuel I. White, P.C., Trustee



                                    /s/ Sarah C. Dickson ____________
                                    Sarah C. Dickson, VSB No. 90675
                                    BWW Law Group, LLC
                                    8100 Three Chopt Rd., Ste. 240
                                    Richmond, VA 23229
                                    Tel: (804) 521-6137
                                    Fax: (804) 282-0541
                                    Sarah.Dickson@bww-law.com
                                    Counsel for Defendant U.S. Bank National Association,
                                    not in its individual capacity but solely as trustee for the
                                    RMAC Trust, Series 2016-CTT

                                               2
